 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 ERIKSEN RAUL LEIVA,                                        Case No.: 2:15-cv-01265-JAD-PAL

 4              Petitioner
                                                             Order Dismissing and Closing Case
 5 v.

 6 BRIAN WILLIAMS, et al.,

 7              Respondents

 8

 9             This is a pro se 28 U.S.C. § 2254 petition for a writ of habeas corpus. The court granted

10 respondents’ motion to dismiss in part, concluding that certain grounds were unexhausted1 The

11 court gave petitioner Eriksen Raul Leiva 30 days to either: (1) inform this court in a sworn

12 declaration that he wished to formally and forever abandon the unexhausted grounds for relief in

13 his federal habeas petition and proceed on the exhausted grounds; OR (2) inform this court in a

14 sworn declaration that he wished to dismiss this petition without prejudice in order to return to

15 state court to exhaust his unexhausted claims; OR (3) file a motion for a stay and abeyance,

16 asking this court to hold his exhausted claims in abeyance while he returned to state court to

17 exhaust his unexhausted claims. The court expressly warned Leiva that failure to take one of

18 these actions by the 30-day deadline would result in his petition being dismissed without

19 prejudice and without further notice.2

20

21

22

23   1
         ECF No. 16.
     2
         Id.
 1             Leiva filed a motion for stay and abeyance.3 On February 22, 2018, the court denied the

 2 motion for stay.4 The court then gave Leiva 30 days to (1) inform this court in a sworn

 3 declaration that he wished to formally and forever abandon the unexhausted grounds for relief in

 4 his federal habeas petition and proceed on the exhausted grounds; OR (2) inform this court in a

 5 sworn declaration that he wished to dismiss this petition without prejudice in order to return to

 6 state court to exhaust his unexhausted claims.5 More than the allotted time has passed, and Leiva

 7 has failed to respond this court’s order in any manner. Accordingly, the court dismisses this

 8 petition without prejudice for failure to follow the court’s order.

 9             IT IS THEREFORE ORDERED that this petition is DISMISSED without prejudice.

10             IT IS FURTHER ORDERED that a certificate of appealability is denied.

11             IT IS FURTHER ORDERED that the Clerk is directed to ENTER JUDGMENT

12 accordingly and CLOSE THIS CASE.

13             Dated: February 6, 2019

14                                                            _________________________________
                                                                           _________
                                                                                  __________
                                                                                          _ __
                                                                                             ___
                                                              U.S. District Judge
                                                                            Juudg   Jennifer
                                                                               dge Jennif fer A.
                                                                                              A. Dorsey
15

16

17

18

19

20

21

22   3
         ECF No. 17.
23   4
         ECF No. 23.
     5
         Id.

                                                      2
